UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

SAE YOUNG KIM, et al.,                     )
                                           )
                    Plaintiffs,            )
                                           )
             v.                            )   Civil Case No. 12-54 (RJL)
                                           )
NATIONAL CERTIFICATION                     )
COMMISSION FOR ACUPUNCTURE                 )
AND ORIENTAL MEDICINE, et al.,             )
                                           )
                    Defendants.            )


                                      ORDER

      For the reasons set !Orth in the Memorandum Opinion entered   this~ day of
August 2012, it is hereby

      ORDERED that Defendanfs Rule 12(b)(6) Motion to Dismiss Plaintiffs'

Complaint [Dkt. #6] is GRANTED; and it is further

      ORDERED that plaintiffs' Motion for Remand to State Court [Dkt. # 11] is

DENIED; and it is further

      ORDERED that the above-captioned case is DISMISSED with prejudice.


      SO ORDERED.